hKNOLL, Judge,
dissenting.
The record supports the sound reasoning of the trial court in this sensitive custody proceeding of a child of tender years. The conduct of the father warranted a change in this young child’s visitation schedule and then only until the child attained the age of three years, when the visitation privileges would revert to full weekends. The change in the visitation privileges was clearly in the best welfare and interest of the child and well supported by the record.
The majority is simply imposing its reasonable views in place of the trial court’s judgment, whose superior position in factual determinations is given great weight. The majority’s views clearly do not support the manifest error doctrine and this case should be affirmed. For these reasons, I respectfully dissent.